Case: 14-51300      Document: 00513186220         Page: 1    Date Filed: 09/09/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-51300
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        September 9, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JEFFREY WADE ROBERSON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:08-CR-73-4


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       Jeffrey Wade Roberson appeals the revocation of his supervised release.
Roberson argues that the evidence was insufficient to prove that he violated
the conditions of his supervised release by failing to support his dependents
and by associating with three felons.
       A district court may revoke a term of supervised release upon a finding,
by a preponderance of the evidence, that the defendant violated a condition of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-51300    Document: 00513186220     Page: 2   Date Filed: 09/09/2015


                                 No. 14-51300

supervised release. 18 U.S.C. § 3583(e)(3); United States v. Hinson, 429 F.3d
114, 118-19 (5th Cir. 2005). We review the district court’s decision to revoke
supervised release for an abuse of discretion. United States v. Grandlund, 71
F.3d 507, 509 (5th Cir. 1995).
      At the revocation hearing, Roberson’s probation officer testified that
Roberson failed to pay child support with wages that he earned while working
for his father. Defense counsel and Roberson conceded that fact. Therefore,
the district court’s determination that Roberson violated his conditions of
supervised release by failing to pay child support to his dependents was
adequately supported by the record and justifies the revocation. See Hinson,
429 F.3d at 118-19; Grandlund, 71 F.3d at 509. Because there is an adequate
basis for the district court’s revocation based on Roberson’s failure to support
his dependents, we need not address his argument regarding the sufficiency of
the evidence as to the allegation regarding his associating with felons. See
United States v. McCormick, 54 F.3d 214, 219 n.3 (5th Cir. 1995).
      The judgment of the district court is AFFIRMED.




                                       2